Citation Nr: 1030146	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  08-25 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from October 
1958 to June 1962.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a September 2006 rating decision 
by the Portland, Oregon Department of Veterans Affairs (VA) 
Regional Office (RO).  In his August 2008 VA Form 9, Substantive 
Appeal, the Veteran requested a Travel Board hearing; in 
September 2009, he withdrew the hearing request.  

The Veteran had also initiated an appeal of a denial of service 
connection for tinnitus.  An interim, October 2008, rating 
decision granted such benefit; the Veteran's appeal of that issue 
is satisfied and such matter is not before the Board.  


FINDINGS OF FACT

A hearing loss disability of either ear was not manifested in 
service; sensorineural hearing loss (SNHL) was not manifested in 
the first postservice year; and the preponderance of the evidence 
is against a finding that the Veteran's current bilateral hearing 
loss disability is related to his service or to any event 
therein.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  
38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist him 
in the development of his claim prior to its initial 
adjudication.  An April 2006 letter notified him of the evidence 
necessary to substantiate the claim, the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  The letter also informed him of disability rating 
and effective date criteria.  He has had ample opportunity to 
respond/supplement the record.  The claim was thereafter 
readjudicated.  See October 2008 supplemental statement of the 
case.  It is not alleged that notice in this case was less than 
adequate.  

The Veteran's service treatment records (STRs) and pertinent 
postservice treatment records have been secured.  The RO arranged 
for a VA examination in September 2008.  The Veteran has not 
identified any pertinent evidence that remains outstanding.  VA's 
duty to assist is met.  Accordingly, the Board will address the 
merits of the claim.  




B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 U.S.C.A. § 3.303.  

Certain chronic diseases (including organic diseases of the 
nervous system, to include SNHL), may be service connected on a 
presumptive basis if manifested to a compensable degree in a 
specified period of time postservice (one year for organic 
diseases of the nervous system.  38 U.S.C.A. §§ 1112, 1137; 
38 C.F.R. § 3.307, 3.309.

To substantiate a claim of service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

The Veteran's DD Form 214 shows that his military occupational 
specialty (MOS) was roads/grounds specialist.  His STRs, 
including his service entrance and separation examination 
reports, are silent for complaints, findings, treatment, or 
diagnosis relating to hearing loss.  On June 1962 service 
separation examination, his ears were normal on clinical 
evaluation; whispered voice hearing was normal (15/15), 
bilaterally.  Audiometry revealed that puretone thresholds, in 
decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
15
15
10
10
10
LEFT
15
15
10
10
5

Postservice private treatment records from the Oregon Ear, Nose 
and Throat Center reveal that in June 1996, the Veteran was seen 
for complaints of left ear hearing loss.  He reported that he had 
a gradual loss of hearing, worse over the past year.  It was 
noted that he worked as a truck driver.  The physician opined 
that the Veteran was a marginal hearing aid candidate.  An 
audiogram revealed bilateral SNHL.  A November 1999 record notes 
that the Veteran was seen for a complaint of left ear diminished 
hearing, indicated to have been diagnosed as an acute left otitis 
media following an upper respiratory flu-like syndrome.  

In his September 2007 notice of disagreement, the Veteran related 
that twice a week during service he drove a tractor to mow beside 
the runways, and that he was exposed to jet engine noise during 
service, both without hearing protection.  

On September 2008 VA audiological evaluation, audiometry revealed 
that puretone thresholds, in decibels, were: 



HERTZ


	
500
1000
2000
3000
4000
RIGHT
15
25
35
65
70
LEFT
20
20
35
70
75

Speech audiometry revealed speech recognition ability of 94 
percent on the right, and 96 percent on the left.  The Veteran 
reported gradual onset of hearing loss and progression, beginning 
about 1965.  He also reported that his military noise exposure 
included bulldozers, lawnmowers, and jackhammers, daily, for 
three and a half years, without hearing protection.  He also 
reported that for one year he was exposed to jet noise without 
hearing protection, and that his postservice noise exposure came 
from working as a dump truck driver for over thirty years, and 
periodic rifle use (hunting with hearing protection).  The 
diagnosis was bilateral SNHL.  The examiner noted that the 
Veteran's puretone thresholds were normal at the time of his 
discharge from service, and opined that the "veteran's hearing 
loss is less likely as not (less than 50/50 probability) caused 
by or a result of noise exposure during service."  

It is not in dispute that the Veteran now has a bilateral hearing 
loss disability by VA standards, as such is shown by official 
audiometry.  It may also reasonably be conceded that by virtue of 
his MOS/duties in service, he was exposed to, at least, some 
noise trauma in service.  What he must still show to establish 
service connection for bilateral hearing loss is that such 
disability is related to the noise trauma in service.  There is 
no competent evidence that suggests there is, or may be, a nexus 
between any current hearing loss disability and the Veteran's 
service.  Significantly, his STRs, including his service 
separation examination report, are silent for hearing loss.  
Consequently, service connection for bilateral hearing loss on 
the basis that such disability became manifest in service and 
persisted, is not warranted.  As there is no competent evidence 
that SNHL was manifested in the first postservice year, there is 
no basis for considering (and applying) the 38 U.S.C.A. § 1137 
chronic disease presumptions (for SNHL as an organic disease of 
the nervous system).  

Furthermore, there is no competent evidence in the record that 
supports the Veteran's allegations that his hearing loss is due 
to noise trauma in service.  His private treatment records do not 
contain an opinion regarding the etiology of his hearing loss 
disability (Notably, they do identify postservice etiological 
factors for hearing loss, as they reflect prolonged postservice 
noise trauma from driving a truck, and note a complaint of 
reduced hearing acuity related to an episode of otitis. The only 
competent (medical) evidence of record that specifically 
addresses this matter, the opinion of the September 2008 VA 
examiner, is to the effect that the Veteran's bilateral hearing 
loss is unrelated to his service.  Because the opinion is by a 
trained professional (audiologist) who is presumed competent to 
offer an opinion regarding the etiology of the Veteran's hearing 
loss, and because the opinion-provider expressed familiarity with 
the factual evidence in the record (by references to such) and 
explained the rationale for the opinion (noting that audiometry 
at separation was normal), the opinion is probative evidence in 
the matter of the etiology of the Veteran's hearing loss.  
Because there is no competent (medical) evidence to the contrary, 
the opinion is persuasive.  

The Board notes that in a January 2009 VA Form 646, Statement of 
Accredited Representation, the Veteran's representative noted 
that the Veteran was given a whisper test upon entrance to the 
military and a "real hearing test" at separation to argue that 
it is not clear the Veteran's hearing did not change during 
service.  However, review of the Veteran's STRs reveals that the 
Veteran had normal (15/15) whispered voice hearing at entrance to 
service, and normal whispered voice hearing at separation from 
service, in addition to normal puretone thresholds on audiometry 
at separation.  Such is conclusive evidence that the Veteran's 
hearing did not significantly worsen during service.  Hence, the 
Veteran's representative's argument has no merit and no probative 
value.  

While the Veteran may be competent to testify as to symptoms he 
experiences, including diminished hearing acuity, he is not 
competent to opine (other than by seeking to establish continuity 
of symptoms of hearing loss after onset in service-which is not 
alleged in this case) as to whether his current hearing loss 
disability is related to remote noise exposure in service.  That 
is a medical question not capable of resolution by lay 
observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

The record reflects that the Veteran's hearing loss was initially 
clinically noted many (approximately 34) years after service.  
Private treatment records dated more than 30 years postservice 
note initially that he reported a gradual onset of hearing loss.  
Such a lengthy time interval between service and the earliest 
manifestations of a disability for which service connection is 
sought is, of itself, a factor for consideration against a 
finding that the disability is service connected.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (in a claim seeking 
service connection on the basis that a disability was aggravated 
by service).  

The preponderance of the evidence is against a finding of a nexus 
between the Veteran's current bilateral hearing loss disability 
and his service/noise trauma therein.  Consequently, the 
preponderance of the evidence is against the Veteran's claim.  In 
such a situation, the benefit of the doubt doctrine does not 
apply and the claim must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


